           Case 1:20-cv-00130-SPW Document 9 Filed 01/21/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION




  GREGORY LYNN WALLACE,
                                                     CV 20-130-BLG-SPW
                        Petitioner,

  vs.                                                 ORDER ADOPTING
                                                      MAGISTRATE'S FINDINGS
  JASON KOWALSKI; TIM FOX,                            AND RECOMMENDATIONS
  ATTORNEY GENERAL OF THE
  STATE OF MONTANA,

                        Respondents.



        The United States Magistrate Judge filed Findings and Recommendations on

December 29, 2020. (Doc. 7). The Magistrate recommended that Wallace's

Petition for writ of habeas corpus and certificate of appealability be denied. (Doc.

7 at 6).

        Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written

objections within 14 days of the filing of the Magistrate's Findings and

Recommendation. No objections were filed'. When neither party objects, this

Court reviews the Magistrate's Findings and Recommendation for clear error.




'Wallace did file a supplementary document on January 4, 2021.(Doc. 8).
However, nothing in the supplement appears to address or object to the findings
and recommendations of Judge Cavan.
                                            1
Case 1:20-cv-00130-SPW Document 9 Filed 01/21/21 Page 2 of 2
